** USE OF STATE FUNDS TO MUNICIPAL APPLICATION ** MAY THE LEGISLATURE MAKE AN APPROPRIATION OF $2,640.00 TO REIMBURSE SAID CITY OF EUFAULA, OKLAHOMA, FOR THE AMOUNT PAID BY IT TO SATISFY A JUDGMENT SECURED AGAINST THE CITY SOME TIME AGO IN THE FEDERAL COURT. IN THIS CONNECTION YOU ASK THIS OFFICE TO ADVISE YOU "WHETHER NOR NOT VALID LEGISLATION MAY BE ENACTED CREATING AN APPROPRIATION TO REIMBURSE THE CITY OF EUFAULA".  NOTE: THE CITY OF EUFAULA SPONSORED THE ERECTION OF AN ARMORY AS WPA PROJECT, WHICH ARMORY, WHILE IT WAS BEING ERECTED, WAS CONVEYED TO THE CITY TO THE "STATE OF OKLAHOMA, TRUSTEE FOR THE NATIONAL GUARD"; THAT HE LOTS OF WHICH ARMORY WAS ERECTED WERE IN A PAVING AREA OF THE CITY AGAINST WHICH PAVING BONDS THAT "BECAME DUE IN SEPTEMBER, 1931" WERE OUTSTANDING AND DELINQUENT AT TIME OF SAID CONVEYANCE.  THE CURRENT LEGISLATURE CANNOT MAKE A VALID APPROPRIATION TO REIMBURSE THE CITY OF EUFAULA FOR THE AMOUNT PAID BY IT TO SATISFY SAID JUDGMENT.  CITE: ARTICLE X, SECTION 15, 44 O.S. 218 [44-218] 44 O.S. 219 [44-219], ARTICLE X, SECTION 23, ARTICLE X, SECTION 1 (COURT JUDGMENT) (FRED HANSEN)